Citation Nr: 0620357	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for a recurring rash 
in the groin area.  


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
August 1971.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a determination dated in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In a December 2001 
letter, the RO had informed the veteran that it had never 
properly addressed his claims filed in 1971 for bilateral 
hearing loss, a recurring rash in the groin area, and a 
stomach disorder. However, in a February 2002 RO letter, 
which is the document containing the determination now on 
appeal to the Board, the RO indicated that it was "not the 
case that you have had a claim open that we failed to 
develop since 1971." (Emphasis in original.)

The veteran contented that, as stated in the December 2001 
RO letter, claims filed in 1971 for bilateral hearing 
loss, a recurring rash in the groin area, and a stomach 
disorder, remain unresolved.  He appealed for entitlement 
to initial adjudication of these 1971 original claims.  In 
an April 2005 decision, the Board agreed with the veteran 
to the extent that his claims have been pending since 
1971.  

The issues of entitlement to service connection for 
bilateral hearing loss and a rash were remanded at that 
time for further development, to include affording the 
veteran audiological and skin examinations with opinions 
addressing the contended causal relationships between 
service and the veteran's hearing loss and skin disease.  
The purposes of that remand were met and the case has been 
returned to the Board for its appellate review.

With respect to the claim for service connection for a 
stomach condition, the Board noted in its April 2005 
decision that in June 2004, the RO issued a rating 
decision in which it granted service connection for 
irritable bowel syndrome, claimed as a stomach disorder, 
effective January 14, 2002.  The veteran did not appeal 
the rating or effective date assigned for his irritable 
bowel syndrome.  However, the Board found in its decision 
that, as with the veteran's claims for service connection 
for bilateral hearing loss and a rash in the groin area, 
the claim for service connection for a stomach disorder 
(now classified for rating purposes as irritable bowel 
syndrome) was not properly processed in 1971.  
Accordingly, the Board referred an issue of entitlement to 
an earlier effective date for service connection for 
irritable bowel syndrome to the RO for appropriate action.

In a letter dated in June 2005, the veteran reported 
constant ringing in his ears.  A claim for such ringing or 
tinnitus, is separate from his claim for service 
connection for a hearing loss.  The tinnitus claim has not 
been developed for appellate consideration and is not 
properly before the Board at this time.  It is referred to 
the RO for appropriate disposition.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not present 
during service or for many years thereafter and the 
competent evidence weighs against the claim that any 
current hearing loss began during or is causally linked to 
any incident of service, to include claimed acoustic 
trauma.

2.  The veteran's recurrent skin rash of the groin began 
during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or 
aggravated by active service, nor may sensori-neural 
hearing loss be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).

2.  A recurring skin rash of the groin was incurred during 
active service.  38 U.S.C.A. §  1110 (West 2002); 
38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

There was a significant change in the law during the 
pendency of this claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2005).  
Regulations implementing the VCAA are at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

As explained below, there is sufficient evidence of record 
to grant the veteran's claim for service connection for a 
recurring skin rash in the groin region.  Thus, there is 
no prejudice to the veteran in this adjudication without 
further discussion of the VCAA with respect to this issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  With respect to the only other 
issue on appeal, service connection for bilateral hearing 
loss, the Board concludes that a May 2005 letter sent to 
the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate his claim.  
The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that 
pertains to the claim(s).  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all the elements of the veteran's 
claim, to include the fact that the veteran must 
demonstrate that the disability has worsened; the degree 
of disability; and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  
Thus, upon receipt of an application for a service-
connection claim, VA must review the information along 
with the evidence presented with the claim and provide the 
veteran with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the 
elements of the claim, as reasonably contemplated by the 
application.  Id., at 486.  This notice must advise the 
veteran that the RO will assign a disability rating and an 
effective date for the award of benefits upon the award of 
a service connection.  Id.  

The May 2005 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his claim, namely, proof that there must 
be disease or injury during service, there must be current 
disability, and there must be a relationship between the 
current disability and the disease or injury during 
service, which is usually shown by medical records or 
medical opinions.  The correspondence asked the veteran to 
send any treatment records pertinent to the claimed 
condition, especially recent records from the previous 12 
months, to include, reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
care clinics, x-rays, physical therapy records, and 
surgical reports.  VA advised the veteran that such 
reports should include the dates of treatment, findings 
and diagnoses.  This letter acknowledged VA's 
responsibility of retrieving records from any Federal 
agency, including military records and records from VA 
medical clinics and the Social Security Administration, 
and also advised the veteran that VA would make reasonable 
efforts to obtain relevant non-Federal or private records, 
to include records from State or local governments, 
private doctors and hospitals, and current or former 
employers, provided the veteran gave consent and supplied 
enough information to enable their attainment.  Further, 
this correspondence made clear that the veteran carried 
the ultimate burden of ensuring that VA received any 
requested records not in the possession of the Federal 
government.  The correspondence informed the veteran that 
he could submit statements from other individuals who 
could describe their knowledge and personal observations 
about his hearing loss.  It also asked the veteran to 
inform VA of any other evidence or information that would 
support his claim, and directed him to send to VA any 
evidence in his possession that pertained to the claim.  
The veteran thus was effectively informed to submit all 
relevant evidence in his possession.  Accordingly, the 
veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess/Hartman requirements, VA 
provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection, but failed to inform him 
about the type of evidence necessary to establish a 
particular rating and the effective date such a rating.  
Notwithstanding the inadequate notice on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because 
since the instant decision finding that the preponderance 
of the evidence is against the claim for service 
connection for bilateral hearing loss, the questions of a 
rating and effective date for the rating have been 
rendered moot.  As to the grant of service connection for 
a skin disorder, the agency of original jurisdiction will 
be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  VA failed to provide such notice to 
the veteran prior to its initial RO decision that is the 
subject of this appeal.  Notwithstanding this defect, 
however, the Board determines that no prejudicial error 
resulted.  

Where the timing of proper VCAA notice is flawed, the 
Board must determine whether prejudicial error has 
occurred.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
111-16 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  The Court has held that an error 
"whether procedural or substantive, is prejudicial when 
[it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision 
involved was designed to protect such that the error 
affects 'the essential fairness of the [adjudication].'"  
Id., at 116.  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial 
error may be proven by demonstrating "that any defect in 
notice was cured by actual knowledge on the part of the 
[veteran] that certain evidence (i.e., the . . . evidence 
needed to substantiate the claim) was required and that 
[he] should have provided it."  Id., at 121.  Moreover, 
the Court has observed that "there could be no prejudice 
if the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim 
. . . ."  Id., at 128.     

Assuming that the deficient timing of the VCAA notice 
constitutes an "error," the Board concludes that no 
prejudice to the veteran resulted.  The certification 
letter advised the veteran that he continued to enjoy the 
opportunity to submit additional evidence to the Board.  
Thus statement and information sent after initial RO 
decision provided the veteran with VCAA notice and 
apprised him of VCAA duties.  Further, the issue was 
readjudicated after the issuance of the last VCAA letter.  
See Supplemental Statement of the Case issued in January 
2006.  The veteran has been provided meaningful 
opportunity to participate effectively in processing his 
claim.  Mayfield, 19 Vet. App. at 128.  Accordingly, the 
Board finds that the veteran received the required VCAA 
notice and that no prejudice resulted from receipt of the 
notice after the RO decision that is the subject of the 
instant appeal.
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a) ("The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when 
such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).  

As noted above, the RO, in its May 2005 letter, 
acknowledged its duty to help retrieve relevant records 
and asked the veteran to provide enough information to 
facilitate this process.  Additionally, the RO conveyed 
its obligation to provide a VA medical examination.  

The veteran in fact did receive a VA audiological 
examination in December 2005, which was thorough in nature 
and included an opinion addressing the veteran's claim 
that his bilateral hearing loss began during or as the 
result of service.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, 
and the VA has no further duty to provide an examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA 
fulfilled its VCAA and Dingess/Hartman duties to notify 
and to assist the veteran in the May 2005 letter, and that 
despite the defect in timing, no prejudicial error 
resulted.  Thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 
392, 393, 394 (1993).

Law and Regulations

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required 
to support a claim of service connection.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including an 
organic disease of the nervous system (to include sensori-
neural hearing loss) may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).






Analysis

I.  Bilateral Hearing Loss

Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

On the authorized audiological evaluation in December 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
25
LEFT
15
15
20
30
25

Speech audiometry revealed speech recognition ability of 
94 percent in each ear.  These results do not meet the 
definition of a hearing loss disability for which 
compensation may be awarded.  

The service medical records show no hearing loss in either 
ear.   There is no post-service medical evidence of 
hearing loss.  On the report of the December 2005 VA 
examination of his hearing, it was commented that the 
veteran's hearing may have been tested by his civilian 
employer, but he did not recall the outcome.  The only 
competent opinion that addresses the question of whether 
the veteran has a hearing loss that began during or as a 
result of service clearly was rendered in the December 
2005 VA examination report and weighs against the 
contended causal relationship.   

Since the medical records make up a preponderance of 
evidence against the claim, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for bilateral hearing loss must be denied.  38 
U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

II.  Recurring Skin Rash in the Groin Region   

The service medical records are negative for any findings 
relating to a skin disease involving the groin area and 
the veteran's skin was reported to be normal on 
examination for separation from service, in August 1971.  
However, as a lay witness, the veteran is competent to 
report what he observed, and this would include skin 
abnormalities.  On the December 2005 VA examination of his 
skin, the doctor noted that the veteran filed his original 
claim for service connection for a recurring rash in the 
groin area in August 1971, within a few days of his 
separation from service.  The claim was received in early 
September 1971.  The doctor was of the opinion that the 
continuum of skin problems was medically cohesive and it 
would be his opinion that the fungal infection which the 
veteran now had was first present while he was serving in 
Southeast Asia.  The doctor went on to describe active 
fungal fissuring and erythema in the right crural fold and 
none on the left.  There was a dense, brownish 
pigmentation spreading with less intensity toward the 
outer edge for 3-4 centimeters onto the proximal medial 
thighs, the right more than the left.  The diagnosis was 
tinea cruris, right greater than left.   

On this issue, the medical evidence supports service 
connection for a recurring skin rash in the groin region 
and the Board grants the claim.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a recurring skin rash in the groin 
region is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


